Name: Commission Regulation (EC) No 260/2001 of 8 February 2001 replacing the Annex to Council Regulation (EEC) No 3677/90 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances
 Type: Regulation
 Subject Matter: health;  criminal law;  chemistry
 Date Published: nan

 Avis juridique important|32001R0260Commission Regulation (EC) No 260/2001 of 8 February 2001 replacing the Annex to Council Regulation (EEC) No 3677/90 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances Official Journal L 039 , 09/02/2001 P. 0011 - 0012Commission Regulation (EC) No 260/2001of 8 February 2001replacing the Annex to Council Regulation (EEC) No 3677/90 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substancesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3677/90 of 13 December 1990 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances(1), as last amended by Commission Regulation (EEC) No 3769/92(2), and in particular Article 10(3) thereof,Whereas:(1) It is necessary to give effect to the decision taken by the United Nations Commission on Narcotic Drugs in March 2000 to include the substance norephedrine in Table I of the Annex to the 1988 UN Convention.(2) It is necessary to amend category 1 of the Annex to Regulation (EEC) No 3677/90 to comply with this decision.(3) Such amendment will continue aligning the Regulation with Council Directive 92/109/EEC of 14 December 1992 on the manufacture and placing on the market of certain substances used in the illicit manufacture of narcotic drugs and psychotropic substances(3), as last amended by Commission Directive 2001/8/EC(4).(4) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up pursuant to Article 10 of Regulation (EEC) No 3677/90,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 3677/90 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 March 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 February 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 357, 20.12.1990, p. 1.(2) OJ L 383, 29.12.1992, p. 17.(3) OJ L 370, 19.12.1992, p. 76.(4) See page 31 of this Official Journal.ANNEXCATEGORY 1>TABLE>CATEGORY 2>TABLE>CATEGORY 3>TABLE>